942 F.2d 792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re KARSH TRAVEL, INC., aka Ukiah Tour and Travel, Debtor.KARSH TRAVEL, INC., Plaintiff-Appellee,v.AIRLINES REPORTING CORPORATION, Defendant-Appellant.
Nos. 89-16083 to 89-16085.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 13, 1991.*Decided Aug. 15, 1991.

Before JAMES R. BROWNING, FARRIS and LEAVY, Circuit Judges.

ORDER

1
ARC has moved to dismiss its appeal pursuant to Fed.R.App.P. 42(b) and has asked this court to order the judgments appealed from vacated as moot.


2
The issue of whether the Agency Agreement is assumable has become moot on appeal through no fault of ARC.   See United States v. Munsingwear, 340 U.S. 36, 39 (1950);   Riverhead Sav. Bank v. National Mortg. Equity Corp., 893 F.2d 1109, 1113 (9th Cir.1990).   ARC has not provided sufficient information regarding the award of $5,000 in damages for us to resolve whether that issue has become moot without action by ARC.


3
We therefore order that the appeal be dismissed pursuant to Fed.R.App.P. 42(b) with only the portion of the judgments allowing the Agency Agreement to be assumed vacated as moot.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)